Citation Nr: 0918911	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  08-39 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to nonservice-connected pension with special 
monthly pension benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1945 to 
November 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 letter decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied the Veteran's claim.  

Because the RO determined that the Veteran's countable income 
was too high to qualify for nonservice-connected pension with 
special monthly pension benefits, the RO did not determine 
the Veteran's eligibility based on medical conditions.  The 
Board notes that although the Veteran's Report of Medical 
Examination to Determine Eligibility for Special Monthly 
Pension Benefits was filled out by the Veteran rather than a 
physician, the record contains some information about the 
Veteran's eligibility for aid and attendance.  Both the 
Veteran and his wife have been diagnosed with Alzheimer's 
dementia.  He notes that he and his wife have difficulty 
bathing, doing laundry and housework, and cooking.  Private 
medical records show he has been seen for malnutrition.  He 
and his wife receive some regular in-home assistance.  

To be sure, as discussed below, since countable income can 
not be reduced by medical expenses paid before the date of 
eligibility, the Veteran had too much countable income to 
qualify for nonservice-connected pension with special monthly 
pension benefits based on the information in his initial 
application.  But the record shows that the Veteran and his 
wife have had substantial medical expenses in the past.  If 
information about the medical expenses (including payments 
for in-home assistance) paid between June 10, 2008, and 
June 9, 2009, were to be submitted to VA no later than 
December 31, 2010, and would reduce the Veteran's countable 
income, a retroactive benefit might be possible.  This matter 
is referred to the RO for appropriate action.  

FINDING OF FACT

The Veteran's annualized countable income exceeds the maximum 
annual pension rate for nonservice-connected pension with 
special monthly pension benefits.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to nonservice-connected 
pension benefits have not been met.  38 U.S.C.A. §§ 1521, 
5312 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2008). 

2.  The criteria for entitlement to special monthly pension 
based on the need for regular aid and attendance of another 
person or by reason of being housebound have not been met.  
38 U.S.C.A. §§ 1502, 1521, 5312 (West 2002); 38 C.F.R. 
§§ 3.23, 3.271, 3.272, 3.351, 3.352 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Nonservice-connected Pension Benefits

The Veteran submitted a claim for nonservice-connected 
pension benefits in June 2008.  In his application, he also 
indicated that he was seeking special monthly pension 
benefits by reason of the need for regular aid and attendance 
of another person or by reason of being housebound.   

A veteran over the age of 65 who meets the wartime service 
requirements will be paid the maximum annual pension rate 
(MAPR) for improved pension, reduced by the amount of his or 
her countable income.  38 U.S.C.A. § 1521; 38 C.F.R. 
§ 3.23(b).  The MAPR for improved pension for a Veteran in 
need of aid and attendance is determined by the amount 
established in 38 U.S.C.A. § 1521 as increased from time to 
time pursuant to 38 U.S.C.A. § 5312; those increased MAPRs 
are published in Section B of Appendix B of Part I of the VA 
Manual (commonly called the M21-1).  The MAPR for a Veteran 
in need of aid and attendance with one dependent in effect at 
the time the Veteran filed his claim was $22,113.  (M21-1 
shows $20,924 effective as of December 1, 2005, increased by 
a 3.3 percent increase effective December 1, 2006, and by a 
2.3 percent increase effective December 1, 2007.)  

From that MAPR, all countable income must be subtracted.  38 
U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  Payments of any kind 
from any source shall be counted as income during the 12-
month annualization period in which received, unless 
specifically excluded. 38 C.F.R. § 3.271.  As relevant here, 
compensation paid by the Social Security Administration will 
be considered income as received.  38 C.F.R. § 3.271(g).  And 
since there is no exclusion for pension payments by former 
employers, the Veteran's private pension payments are also 
included.  From that income are subtracted certain exclusions 
listed in 38 C.F.R. § 3.272.  The only exclusion relevant 
here is the exclusion for anticipated Medicare premiums.  
38 C.F.R. § 3.272(g).  The Veteran's income is thus the sum 
of his annual Social Security Administration (SSA) payments 
($15,040), his wife's SSA payments ($8,373), and his private 
pension ($7,481) for a total of $28,582, less the regular 
Medicare expenses to be paid in the 12-month annualization 
period ($2,312), which results in Income for VA Purposes 
(IVAP) of $28,582.  (The Board notes that the RO erred in 
listing the amount of the Veteran's private pension as the 
SSA income for the Veteran's wife, so the RO used IVAP of 
$28,157).  

Since the maximum annual pension rate for a Veteran in need 
of aid and attendance with one dependent is $22,113, and the 
Veteran's Income for VA Purposes is $28,582, his countable 
income exceeds his maximum annual pension rate and no benefit 
is payable.  

The Veteran argues that in the year before filing his claim, 
he incurred many unreimbursed medical expenses and that in 
calculating his countable income, those expenses should be 
subtracted from the SSA and private pension income.  It is 
true that VA regulations permit an adjustment for 
unreimbursed medical expenses paid during the 12-month 
annualization period.  38 C.F.R. § 3.272(g)(1)(iii).  But the 
12-month annualization period begins on date of entitlement, 
which could not be earlier than the date that the Veteran 
filed his claim.  Thus, for this Veteran's initial claim, the 
12-month annualization period would run from June 10, 2008 to 
June 9, 2009.  Since the expenses that the Veteran submitted 
were paid before June 10, 2008, they can not be subtracted 
from countable income.  On the other hand, since the amount 
of the Medicare premiums is a regular, predictable payment 
that would be paid via a deduction in benefits during the 
entire 12-month annualization period, those anticipated 
premiums are excluded when calculating the Veteran's IVAP.  

The benefit of the doubt doctrine does not change the outcome 
here.  When there is an approximate balance of positive and 
negative evidence about a claim, reasonable doubt should be 
resolved in the claimant's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Since this appeal involves a 
misunderstanding of the law, there are no facts in dispute 
and there is no reasonable doubt to resolve.  

Of course, as discussed in the Introduction, above, if 
unreimbursed medical expenses paid during the 12-month 
annualization period of June 10, 2008, to June 9, 2009, were 
extensive enough to reduce the Veteran's IVAP below the MAPR, 
and such expenses were submitted to VA no later than 
December 31, 2010, the Veteran's IVAP for the 12-month 
annualization period of June 10, 2008, to June 9, 2009, would 
then be re-determined and a retroactive payment might be 
appropriate.  Since the claims folder contains no such 
evidence of unreimbursed medical expenses paid during the 
relevant 12-month annualization period, the Veteran's IVAP 
cannot be reduced based on this record.  

II.  Special Monthly Pension Benefits

The Veteran is also seeking special monthly pension benefits 
based on the need for regular aid and attendance or by reason 
of being housebound.  Special monthly pension benefits are 
available, however, only if entitlement to improved pension 
benefits has been established.  38 U.S.C.A. §§ 1502, 1521(d) 
(West 2002); 38 C.F.R. §§ 3.351(b), (c), (d) and 3.352.  

As discussed above, since the Veteran is not entitled to 
receive nonservice-connected pension benefits, his claim of 
entitlement to special monthly pension benefits based can not 
be granted.  

III.  Duties to Notify and to Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

No such notice was provided to the Veteran.  Neither the 
Veteran nor his representative has raised an issue concerning 
the lack of notice.  Nor does the record show that the 
Veteran has been prejudiced by that error.  Shinseki v. 
Sanders, 77 U.S.L.W. 4303 (U.S. April 21, 2009).  

First, this appeal will be determined as a matter of law.  
The Veteran submitted a detailed list of all the unreimbursed 
medical expenses he had incurred in the year before he filed 
his claim.  But the Veteran misunderstood that the 12-month 
annualization period would begin-at the earliest-as of the 
filing date for his claim.  And regardless of the notice that 
would have been provided to him, the Veteran could not have 
submitted any evidence of medical expenses paid with respect 
to a period of time occurring in the future.  Therefore, to 
the extent the Veteran's appeal involves the question of law 
concerning the relevant period for which medical expenses can 
be excluded from countable evidence, the failure to provide 
notice did not affect the outcome of the claim and thus was a 
harmless error.  

In addition, the Veteran is not prejudiced by VA's failure to 
provide notice of what evidence was needed to establish his 
claim because he is still able to submit that evidence.  
Given the impossibility in a claim for nonservice-connected 
pension benefits of proving paid medical expenses that have 
yet to occur, the law permits a Veteran to submit evidence of 
paid unreimbursed medical expenses after the relevant 12-
month annualization period has ended and the Veteran's Income 
for VA purposes is then re-calculated, taking into account 
those items to be excluded from countable income.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Since this Veteran did not request any 
assistance or a personal hearing, VA has fulfilled its duty 
to assist this Veteran.  


ORDER

Entitlement to nonservice-connected pension benefits is 
denied. 

Entitlement to special monthly pension by reason of the need 
for regular aid and attendance of another person or by reason 
of being housebound is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


